

115 HR 6531 IH: Online Credit Card Disclosure Act of 2018
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6531IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo strengthen the disclosure requirements for creditors under the Truth in Lending Act.
	
 1.Short titleThis Act may be cited as the Online Credit Card Disclosure Act of 2018. 2.Online payment timing disclosuresSection 127(b)(11) of the Truth in Lending Act (15 U.S.C. 1637(b)(11)) is amended—
 (1)in subparagraph (D)— (A)in clause (i), by striking ; and and inserting a semicolon;
 (B)in clause (ii), by striking the period and inserting ; and; and (C)by inserting at the end the following new clause:
					
 (iii)if the consumer has an online account with the creditor under the consumer credit plan, be disclosed in a conspicuous and prominent location on an online interface of such creditor on which the consumer selects the amount the consumer will pay, including a webpage or mobile application.; and
 (2)by adding at the end the following:  (H)For purposes of subparagraph (D)(iii), the Bureau shall prescribe regulations defining conspicuous and prominent location, which shall be based on consumer testing..
			